Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-4, 6, 7, 9 and 11--20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunt et al. (US Pub. No: 2020/0107371 A1) in view of SHARP (3GPP TSG RAN WG2 Meeting #105, R2-1900852, “Extension of DRX ACTIVE time” dated 1st Mar, 2019).
	Regarding claim 1, Kunt et al. teach an apparatus (see Abstract and Fig.10, apparatus 1010) comprising: at least one processor (see Fig.10, processor 1012); and at least one non-transitory memory comprising computer program code (see Fig.10, block 1014/memory and para [0050]), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus (see paragraphs [0050] & [0051]) to: transmit a random access request to another apparatus to perform a two-step random access procedure, the random access request comprising a message a (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0037] wherein two-step RACH procedure, is mentioned); 
start a message b response window for the two-step random access procedure, in response to transmitting the random access request comprising the message a (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”) , is mentioned and also see para [0037] UE 110 may continue monitoring the PDCCH for RA-RNTI until MsgB window expires, is mentioned); 
perform at least one of: monitor, with a media access control entity of the apparatus, a physical downlink control channel for a random access response identified with a cell radio network temporary identifier, while the message b response window is running, in response to the random access request comprising the message a having included the cell radio network temporary identifier; or monitor, with the media access control entity of the apparatus, the physical downlink control channel for the random access response identified with a message b radio network temporary identifier, while the message b response window is running (see para [0032] wherein UE 110 may transmit a MsgA to base station 125&  MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0033] UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037]); 
wherein the random access response comprises a message b response, in response to the message a (see para [0032] wherein UE 110 may transmit a MsgA to base station 125 & MsgA may contain the C-RNTI in a MAC CE and in response, base station 125 may transmit a MsgB to UE 110, is mentioned and also see para [0037]);
	be in an active time to monitor the physical downlink control channel while the message b response window is running (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037]).
Kunt et al. is silent in teaching the above apparatus comprising starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the random access response window is running.
However, SHARP teaches an apparatus (see page 1, sections 1 & 2) comprising starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the random access response window is running (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned and also see page 2, under ‘Proposal 1’, 2nd para wherein for a CFRA triggered by BFR, proposal 1 being realized by extending ACTIVE time to include ra-ResponseWindow configured in BeamFailureRecoveryConfig, is mentioned and also see page 1, last para).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Kunt et al. to include starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the random access response window is running, disclosed by SHARP in order to provide an effective mechanism of UE for both effective extension of DRX ACTIVE time and efficiently performing BFR in non-active time in wireless communication system.
Regarding claim 2, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. further teach the apparatus of claim 1, wherein the random access (RA) request comprises a contention based preamble or a contention free preamble and the RA request is a contention-based RA request or a contention-free RA request (see paragraphs [0032] & [0034]).
Regarding claim 3, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. further teach the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: include, within the random access request, the cell radio network temporary identifier (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned).
Regarding claim 4, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. further teach the apparatus of claim 1, wherein the apparatus is in a radio resource control connected mode (see para [0034] wherein UE 110 may perform certain operations using RRC complete message, is mentioned ).
Regarding claim 6, Kunt et al. and SHARP together teach the apparatus of claim 1.
SHARP further teach the apparatus of claim 1, wherein the at least one discontinuous reception (DRX) timer comprises at least one of a DRX inactivity timer, a DRX hybrid automatic repeat request (HARQ) round trip time (RTT) timer uplink, a DRX HARQ RTT timer downlink, a DRX retransmission timer uplink, or a DRX retransmission timer downlink (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 7, Kunt et al. and SHARP together teach the apparatus of claim 1.
SHARP further teach the apparatus of claim 1, wherein the apparatus is configured with discontinuous reception (DRX) cycle (see page 2, under observation 2, 1st para) (and the same motivation is maintained as in claim 1).
Regarding claim 9, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. further teach the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: monitor the physical downlink control channel (PDCCH) addressed to a Random Access Radio Network Temporary Identifier (RA-RNTI) while the message b response window is running (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”) , is mentioned and also see para [0037]).
Regarding claim 11, Kunt et al. teach an apparatus (see Abstract and Fig.10, apparatus 1020) comprising: at least one processor (see Fig.10, processor 1022); and at least one non-transitory memory comprising computer program code (see Fig.10, memory 1024 and para [0050]), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus (see paragraphs [0050] & [0051]) to: receive a random access request from another apparatus to perform a two-step random access procedure, the random access request comprising a message a (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0037] wherein two-step RACH procedure, is mentioned); 
perform at least one of: transmit a physical downlink control channel with a random access response identified with a cell radio network temporary identifier, while a message b response window is running, in response to the random access request comprising the message a having included the cell radio network temporary identifier
or transmit the physical downlink control channel with the random access response identified with a message b radio network temporary identifier, while the message b response window is running (see para [0032] wherein UE 110 may transmit a MsgA to base station 125&  MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0033] UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037]); 
wherein the random access response comprises a message b response, in response to the message a (see para [0032] wherein UE 110 may transmit a MsgA to base station 125 & MsgA may contain the C-RNTI in a MAC CE and in response, base station 125 may transmit a MsgB to UE 110, is mentioned and also see para [0037]); 
determine whether the another apparatus is in an active time to monitor the physical downlink control channel based on whether the message b response window for the two-step random access procedure is running (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037]).
Kunt et al. is silent in teaching the above apparatus comprising determining whether at least one discontinuous reception timer in the another apparatus has been started with a media access control entity of the another apparatus based on a successful transmission of the physical downlink control channel addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running.
However, SHARP teaches an apparatus (see page 1, sections 1 & 2) comprising determining whether at least one discontinuous reception timer in the another apparatus has been started with a media access control entity of the another apparatus based on a successful transmission of the physical downlink control channel addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned and also see page 2, under ‘Proposal 1’, 2nd para wherein for a CFRA triggered by BFR, proposal 1 being realized by extending ACTIVE time to include ra-ResponseWindow configured in BeamFailureRecoveryConfig, is mentioned and also see page 1, last para).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Kunt et al. to include determining whether at least one discontinuous reception timer in the another apparatus has been started with a media access control entity of the another apparatus based on a successful transmission of the physical downlink control channel addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running, disclosed by SHARP in order to provide an effective mechanism of UE for both effective extension of DRX ACTIVE time and efficiently performing BFR in non-active time in wireless communication system.
Regarding claim 12, Kunt et al. and SHARP together teach the apparatus of claim 11.
Kunt et al. further teach the apparatus of claim 11, wherein the random access (RA) request comprises a contention-based preamble for beam failure recovery or a contention free preamble for beam failure recovery, and the RA request is a contention-based RA request or a contention-free RA request (see paragraphs [0032] & [0034]).
Regarding claim 13, Kunt et al. and SHARP together teach the apparatus of claim 11.
SHARP further teach the apparatus of claim 11, wherein the at least one discontinuous reception (DRX) timer comprises at least one of a DRX inactivity timer, a DRX hybrid automatic repeat request (HARQ) round trip time (RTT) timer uplink, a DRX HARQ RTT timer downlink, a DRX retransmission timer uplink, or a DRX retransmission timer downlink (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, is mentioned) (and the same motivation is maintained as in claim 11).
	Regarding claim 14, Kunt et al. and SHARP together teach the apparatus of claim 11.
	Kunt et al. further teach the apparatus of claim 11, wherein the transmitting the physical downlink control channel (PDCCH) comprises: transmitting the PDCCH addressed to a Random Access Radio Network Temporary Identifier (RA-RNTI) while the message b response window is running (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037]).
Regarding claim 15, Kunt et al. and SHARP together teach the apparatus of claim 11.
kunt  et al. further teach the apparatus of claim 11, wherein the random access request comprising the message includes the cell radio network temporary identifier (C-RNTI) (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned).
Regarding claim 16, Kunt et al. teach a method (see Abstract and Fig.10, apparatus 1010) comprising: transmitting, at an apparatus, a random access request to another apparatus to perform a two-step random access procedure, the random access request comprising a message a (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0037] wherein two-step RACH procedure, is mentioned); 	
starting, at the apparatus, a message b response window for the two-step random access procedure, in response to transmitting the random access request comprising the message a (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”) , is mentioned and also see para [0037] UE 110 may continue monitoring the PDCCH for RA-RNTI until MsgB window expires, is mentioned);
 performing at least one of: monitoring, with a media access control entity of the apparatus, a physical downlink control channel for a random access response identified with a cell radio network temporary identifier, while the message b response window is running, in response to the random access request comprising the message a having included the cell radio network temporary identifier or
 monitoring, with the media access control entity of the apparatus, the physical downlink control channel for the random access response identified with a message b radio network temporary identifier, while the message b response window is running (see para [0032] wherein UE 110 may transmit a MsgA to base station 125&  MsgA may contain the C-RNTI in a MAC CE, is mentioned and also see para [0033] UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037); 	
wherein the random access response comprises a message b response, in response to the message a (see para [0032] wherein UE 110 may transmit a MsgA to base station 125 & MsgA may contain the C-RNTI in a MAC CE and in response, base station 125 may transmit a MsgB to UE 110, is mentioned and also see para [0037]); 
being, at the apparatus, in an active time to monitor the physical downlink control channel while the message b response window is running (see para [0033] wherein UE 110 may continue monitoring the physical downlink control channel (PDCCH) for RA-RNTI until the expiry of a window of time for monitoring MsgB (herein referred to as “MsgB window”), is mentioned and also see para [0037].
Kunt et al. is silent in teaching the above method comprising starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running.
However, SHARP teaches a method (see page 1, sections 1 & 2) comprising starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned and also see page 2, under ‘Proposal 1’, 2nd para wherein for a CFRA triggered by BFR, proposal 1 being realized by extending ACTIVE time to include ra-ResponseWindow configured in BeamFailureRecoveryConfig, is mentioned and also see page 1, last para).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Kunt et al. to include starting, with the media access control entity of the apparatus, at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to the cell radio network temporary identifier or the message b radio network temporary identifier while the message b response window is running, disclosed by SHARP in order to provide an effective mechanism of UE for both effective extension of DRX ACTIVE time and efficiently performing BFR in non-active time in wireless communication system.
Regarding claim 17, Kunt et al. and SHARP together teach the method of claim 16.
SHARP further teaches the method of claim 16, wherein the active time is entered upon at least one of: the starting of the at least one discontinuous reception timer during the message b (msgB) response window, wherein the active time stops upon expiry of the at least one discontinuous reception timer, receipt of the physical downlink control channel transmission addressed to the radio network temporary identifier during the msgB response window, or reception of a fallback random access response scheduled with a radio network temporary identifier message for completing the two-step random access procedure after transmitting the random access request (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned and also see page 2, under ‘Proposal 1’, 2nd para wherein for a CFRA triggered by BFR, proposal 1 being realized by extending ACTIVE time to include ra-ResponseWindow configured in BeamFailureRecoveryConfig, is mentioned) (and the same motivation is maintained as in claim 16).
Regarding claim 18, Kunt et al. and SHARP together teach the method of claim 16.
SHARP further teaches the method of claim 16, wherein the apparatus is configured with discontinuous reception (DRX) cycle (see page 2, under observation 2, 1st para) (and the same motivation is maintained as in claim 16).
Regarding claim 19, Kunt et al. and SHARP together teach the method of claim 16.
Kunt et al. further teaches the method of claim 16, wherein the message b response window for the two-step random access procedure is started with the media access control (MAC) entity of the apparatus (see paragraphs [0032] & [0033]).
Regarding claim 20, Kunt et al. and SHARP together teach the method of claim 16.
Kunt et al. further teaches the method of claim 16, further comprising including, within the random access request, the cell radio network temporary identifier (C-RNTI) (see Figure 3 and para [0032] wherein the UE transmitting a MsgA to base station 125& MsgA may contain the C-RNTI in a MAC CE, is mentioned).
4.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunt et al. (US Pub. No: 2020/0107371 A1) in view of SHARP (3GPP TSG RAN WG2 Meeting #105, R2-1900852, “Extension of DRX ACTIVE time” dated 1st Mar, 2019) and further in view of Bergström et al. (US Pub. No: 2021/0352759 A1).
Regarding claim 5, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. and SHARP together yet are silent in teaching the apparatus of claim 1, wherein the media access control (MAC) entity of the apparatus is further configured to: stop a discontinuous reception (DRX) retransmission timer downlink (DL) for a corresponding hybrid automatic repeat request (HARO) process, in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission; stop a DRX retransmission timer uplink (UL) for the corresponding HARO process, in response to the PDCCH transmission indicating a UL transmission.
However, Bergström et al. teach an apparatus (see Abstract), wherein the media access control (MAC) entity of the apparatus is further configured to: stop a discontinuous reception (DRX) retransmission timer downlink (DL) for a corresponding hybrid automatic repeat request (HARO) process, in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission (see para [0136] wherein stopping the drx-RetransmissionTimer for the corresponding HARQ process, is mentioned and also see para [0133]); stop a DRX retransmission timer uplink (UL) for the corresponding HARO process, in response to the PDCCH transmission indicating a UL transmission (see para [0139] wherein stopping the drx-ULRetransmission Timer for the corresponding HARQ process, is mentioned and also see para [0137]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Kunt et al. and SHARP to have the media access control (MAC) entity of the apparatus being further configured to: stop a discontinuous reception (DRX) retransmission timer downlink (DL) for a corresponding hybrid automatic repeat request (HARO) process, in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission and stop a DRX retransmission timer uplink (UL) for the corresponding HARO process, in response to the PDCCH transmission indicating a UL transmission, disclosed by Bergström et al. in order to provide an effective mechanism of providing efficient Discontinuous Reception (DRX) configuration to wireless device and receiving, from a wireless communications network, two-step grants for uplink transmissions in wireless communication system.
Regarding claim 10, Kunt et al. and SHARP together teach the apparatus of claim 1.
SHARP further teaches the apparatus of claim 1, wherein the media access control (MAC) entity of the apparatus is further configured to: start a DRX inactivity timer, in response to the PDCCH transmission indicating a DL or UL transmission (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned).
Kunt et al. and SHARP together yet are silent in teaching the apparatus of claim 1, wherein the media access control (MAC) entity of the apparatus is further configured to: start a discontinuous reception (DRX) hybrid automatic repeat request (HARQ) round trip time (RTT) timer downlink (DL), in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission; start a DRX HARQ RTT timer uplink (UL), in response to the PDCCH transmission indicating a UL transmission.
However, Bergström et al. teach an apparatus (see Abstract), wherein the media access control (MAC) entity of the apparatus is further configured to: start a discontinuous reception (DRX) hybrid automatic repeat request (HARQ) round trip time (RTT) timer downlink (DL), in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission (see para [0134] wherein starting the HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PDCCH reception, is mentioned); start a DRX HARQ RTT timer uplink (UL), in response to the PDCCH transmission indicating a UL transmission (see para [0138] wherein starting the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Kunt et al. and SHARP to have the media access control (MAC) entity of the apparatus being further configured to: start a discontinuous reception (DRX) hybrid automatic repeat request (HARQ) round trip time (RTT) timer downlink (DL), in response to the physical downlink control channel (PDCCH) transmission indicating a DL transmission and start a DRX HARQ RTT timer uplink (UL), in response to the PDCCH transmission indicating a UL transmission, disclosed by Bergström et al. in order to provide an effective mechanism of providing efficient Discontinuous Reception (DRX) configuration to wireless device and receiving, from a wireless communications network, two-step grants for uplink transmissions in wireless communication system.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunt et al. (US Pub. No: 2020/0107371 A1) in view of SHARP (3GPP TSG RAN WG2 Meeting #105, R2-1900852, “Extension of DRX ACTIVE time” dated 1st Mar, 2019) and further in view of Wang et al. (US Pub. No: 2009/0316593 A1).
Regarding claim 8, Kunt et al. and SHARP together teach the apparatus of claim 1.
Kunt et al. and SHARP together yet are silent in teaching the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: enter discontinuous reception (DRX) in response to an expiry of the random access (RA) response window.
	However, Wang et al. teach an apparatus (see Abstract), comprising the apparatus to enter discontinuous reception (DRX) in response to an expiry of the random access (RA) response window (see Fig.9B and para [0040] wherein when no RA response for the non-contention RA preamble is received within the TTI window, the UE is allowed to stop monitoring PDCCH until it's expecting another RA response for another preamble transmission reattempt, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Kunt et al. and SHARP to have the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to enter discontinuous reception (DRX) in response to an expiry of the random access (RA) response window, disclosed by Wang et al. in order to provide an effective mechanism of UE for optimizing discontinuous reception mechanism in random access & scheduling request and also to prevent unnecessary UE battery consumption of UE in wireless communication system.
Response to Arguments
6.	Applicant’s arguments filed on 07/07/2022 w.r.t. amended independent claims 1, 11 and 16 are moot under the new ground(s) of rejection made in view of Kunt et al. (US Pub. No: 2020/0107371 A1) as presented in the current office action.
7.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al. (US Pub. No: 2020/0350973 A1) disclose mechanisms for beam failure recovery procedure in carrier aggregation in wireless communication system.
BERGSTROM et al. (US Pub. No: 2020/0374935 A1) disclose mechanisms for performing a random access, RA procedure with different TTI durations in wireless communication system.
Jeon et al. (US Pub. No: 2020/0351955 A1) disclose mechanisms relating to one or more random access procedures in multicarrier communication systems.
ZHANG et al. (US Pub. No: 2020/0245395 A1) disclose mechanisms that include DRX operations that address impacts of beamforming to current DRX operations in wireless communication system.
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477        
9/24/2022